Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claims 1 and 8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite “receiving a notification of a customer-initiated return of a product; associating the notification with return initiation information about a product, the return information including at least a location of the product; providing the return initiation information and a drop-off location to a pickup agent; receiving first return product data encoded on a return container and second return product data from the pickup agent after the pickup agent has possession of the product; sending a communication after receiving the first return product data and the second return product data, the communication including at least the second return product data; receiving third return product data after the pickup agent has delivered the return container containing the product to the drop-off location; providing instructions to deliver the product from the drop-off location to a designated retailer location to complete the return.”
The recited limitations above are a process that, under the broadest reasonable interpretation, covers performance of the limitation done by a human but for the recitation of generic computer components under certain methods of organizing human activity (sales and business relations). That is other than reciting “processor”, nothing in the claim element precludes the steps from practically being performed by a human using generic computer component. For example, “receiving”, “associating”, “providing”, “receiving”, “sending”, “receiving” and “providing” in the context of this claim encompasses the user to manually determine an item for return request and provide instructions for return the item to the correct facility. 
This judicial exception is not integrated into a practical application. In particular, the claims only recite the following additional elements- a “processor” to perform the above recited steps. The computer elements recited at a high-level of generality (generic computer elements performing a generic computer function of receiving information, identifying solutions and determining what should be presented to a user) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, the additional elements recited do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using the computer elements to perform the steps of claims 1 and 8 amount to no more than mere instructions to apply the exception using a generic computer component cannot provide an inventive concept. 
The limitations of the dependent claims 2-7 and 9-16, further describe the identified abstract idea. In addition, the limitations of claims 2-7, 9-12 and 14-15 define how the package return is processed which further describes the abstract idea. The generic computer component of claims 13 and 16 (processor) merely serve as the generic computer component and the functions performed by the generic computer components essentially amount to the abstract idea identified above. None of the dependent claims when taken separately in combination with each dependent claims parent claim overcome the above analysis and are therefore similarly rejected as being ineligible.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 7-9, 13-14 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stashluk JR et al. referred herein as Stash (U.S. Patent Application Publication No. 2006/0149577).

As to claims 1 and 8, Stash teaches a method and system comprising:
receiving a notification of a customer-initiated return of a product; (para 22 and 63,a user submits an item for return)
associating the notification with return initiation information about a product, the return information including at least a location of the product; (para 24, the carrier receives information with respect to the product to be returned)
providing the return initiation information and a drop-off location to a pickup agent; (para 65)
receiving first return product data encoded on a return container and second return product data from the pickup agent after the pickup agent has possession of the product; (para 38 and 62)
sending a communication after receiving the first return product data and the second return product data, the communication including at least the second return product data; (para 38 and 62)
receiving third return product data after the pickup agent has delivered the return container containing the product to the drop-off location; (para 38-39 and 68-69)
providing instructions to deliver the product from the drop-off location to a designated retailer location to complete the return. (para 39 and 68, the remote retailer determines if the item has to be shipped to another location to complete return or should it be disposed)
As to claims 2 and 9, Stash teaches the method and system of claims 1 and 8 as discussed above. 
Stash further teaches:
wherein the pickup agent is provided by a logistics partner. (para 23-24 and 56 show that the pickup agent is a USPS or UPS agent)
As to claims 7 and 16, Stash teaches the method and system of claims 1 and 8 as discussed above. 
Stash further teaches:
auditing a condition of the product by comparing the second return product data to one or more preselected criteria. (para 68-69, the system assesses the condition of the returned item and sends it to the retailer)
As to claim 13, Stash teaches the system of claim 8 as discussed above. 
Stash further teaches:
wherein said computer processor is further configured to associate the first return product data with the return. (para 22 and 63)
As to claim 14, Stash teaches the system of claim 8 as discussed above.
Stash further teaches:
wherein the pickup information includes a location of the product. (para 22)


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3, 5, 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Stashluk JR et al. referred herein as Stash (U.S. Patent Application Publication No. 2006/0149577) in view of Brow (U.S. Patent Application Publication No. 2021/0383319).

As to claims 3 and 10, Stash teaches all the limitations of claims 1 and 8 as discussed above. 
Stash does not teach:
wherein the first return product data comprises a UUID encoded in a QR code.
However, Brow teaches:
wherein the first return product data comprises a UUID encoded in a QR code. (para 37)
It would have been obvious to one having ordinary skill in the art at the effective filling date of the invention to use a QR code in Stash as taught by Brow. Motivation to do so comes from the knowledge well known in the art that using QR code can provide more information with respect to the package. 
As to claims 5 and 12, Stash teaches all the limitations of claims 1 and 8 as discussed above. 
Stash teaches that the third return product data comprises a barcode. 
However, Stash does not teach that the barcode can be a QR code. 
Brow teaches that the machine readable code can be a QR code. (para 37)
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of the QR code of Brow for the barcode of Stash. 
Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.

Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Stashluk JR et al. referred herein as Stash (U.S. Patent Application Publication No. 2006/0149577) in view of Brow (U.S. Patent Application Publication No. 2021/0383319), further in view of Vakneen (U.S. Patent Application Publication No. 2016/0364688).

As to claims 6 and 15, Stash in view of Brow teach all the limitations of claims 5 and 14 as discussed above.
Stash and Brow do not teach:
wherein the pickup agent is selected from a prospective pool of drivers based on the driver's proximity to the location of the product.
However, Vakneen teaches:
wherein the pickup agent is selected from a prospective pool of drivers based on the driver's proximity to the location of the product.  (para 14)
It would have been obvious to one having ordinary skill in the art at the effective filling date of the invention to notify delivery agents that are close to the pickup location in Stash in view of Brow as taught by Vakneen. Motivation to do so comes from the knowledge well known in the art that doing so would make the system faster and more efficient. 
Claims 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Stashluk JR et al. referred herein as Stash (U.S. Patent Application Publication No. 2006/0149577) in view of De Gouveia (U.S. Patent Application Publication No. 2021/0312216).

 As to claims 4 and 11, Stash teaches all the limitations of claims 1 and 8 as discussed above. 
Stash does not teach:
wherein the second return product data comprises a photograph of the product.
However, De Gouveia teaches:
wherein the second return product data comprises a photograph of the product. (para 129, show that the courier captures an image of the package upon pick-up)
 	It would have been obvious to one having ordinary skill in the art at the effective filling date of the invention to capture an image of the package in Stash as taught by De Gouveia. Motivation to do so comes from the knowledge well known in the art that doing so would reduce fraud. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZEINA ELCHANTI whose telephone number is (313)446-6561. The examiner can normally be reached M-F 8:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on 571-272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZEINA ELCHANTI/Examiner, Art Unit 3628